NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


SANDRA MICHELLE JACKSON,           )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D18-360
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 28, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Highlands County; Peter F. Estrada, Judge.


Sandra Michelle Jackson, pro se.



PER CURIAM.


             Affirmed.


CASANUEVA, MORRIS, and LUCAS, JJ., Concur.